                                           Case 3:20-cv-02025-JD Document 12 Filed 04/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ETHANIEL J. BROOKS,                                Case No. 20-cv-02025-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 4
                                  10     CITY OF OAKLAND,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed Magistrate Judge Donna M. Ryu’s report and recommendation.

                                  14   Dkt. No. 4. No objections have been filed in response to the report, and the time to file objections

                                  15   has expired. See Fed. R. Civ. P. 72(b).

                                  16          The Court agrees with Magistrate Judge Ryu’s well-reasoned report and recommendation.

                                  17   The Court consequently adopts it in full and remands the case to Alameda County Superior Court.

                                  18   Plaintiff’s requests to proceed in forma pauperis, Dkt. Nos. 2, 6, are denied as moot.

                                  19          IT IS SO ORDERED.

                                  20   Dated: April 30, 2020

                                  21

                                  22
                                                                                                    JAMES DONATO
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
